Title: Thomas Jefferson to Charles J. Ingersoll, 6 June 1812
From: Jefferson, Thomas
To: Ingersoll, Charles J.


          Sir Monticello June 6. 12.
          Some two or three years ago you were so kind as to send me a pamphlet full of good sense & patriotism, eloquently written, and on a subject interesting to our own and every other country. I inclose you in return a dry, logical disquisition, on a local subject, made almost personal to myself, and forbidding all ornament. as a lawyer you may have patience to read it. it is accompanied with sincere wishes that the esteem of your fellow citizens, and the honors in their gift may justly reward the services they are likely to recieve from splendid talents, early and honestly devoted to their interests, and it is offered as a testimony of my esteem and respect
          
            Th:
            Jefferson
        